UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— CALIBRUS, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53408 86-0970023 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1225 W. Washington Street, Suite 213, Tempe AZ85281 (Address of Principal Executive Office) (Zip Code) (602) 778-7516 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The number of shares of the issuer’s Common Stock outstanding as of November 14, 2010 is 6,794,600. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not been fazed into the Interactive Data reporting system. PART I – FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheets – As of September 30, 2010 (Unaudited)and December 31, 2009 Condensed Statements of Operations (Unaudited) – Three Months and Nine Months Ended September 30, 2010 and 2009 Condensed Statements of Cash Flows (Unaudited) – Nine Months Ended September 30, 2010 and 2009 Notes to Condensed Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CALIBRUS, INC. CONDENSED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable - trade, net Prepaid expenses Total Current Assets Property and equipment, net Software development Deposits Intangible asset, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Notes payable, net of discount - current portion $ $ Related party notes payable - current portion - Short term related party advance - Accounts payable - trade Accrued liabilities Total Current Liabilities Total Liabilities Commitments and Contingencies - - Stockholders' Equity Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 45,000,000 shares authorized, 6,794,600shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes are an Integral Part of these Condensed Financial Statements Table of Contents CALIBRUS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, 2010 For the Three Months Ended September 30, 2009 For the Nine Months Ended September 30, 2010 For the Nine Months Ended September 30, 2009 Revenues $ Cost of revenues Gross profit Research and development expense - - General and administrative expenses Income (Loss) from Operations ) ) Other Income (Expense): Interest income Interest expense ) - ) - ) ) Income (Loss) before income taxes ) ) Income tax benefit (expense) - deferred - Net Income (Loss) $ ) $ $ $ ) Income (Loss) per Common Share: (Note 1) Basic and Dilutied $ ) $ $ $ ) Weighted Average Common Shares Outstanding: The Accompanying Notes are an Integral Part of these Condensed Financial Statements Table of Contents CALIBRUS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2010 For the Nine Months Ended September 30, 2009 Increase (decrease) in cash and cash equivalents: Cash flows from operating activities: Net income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Amortization of debt discount - Stock based compensation expense - Warrants issued for services - Bad debt expense Changes in assets and liabilities: Accounts receivable - trade ) Prepaid expenses Deposits Accounts payable - trade Accrued liabilities ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Purchase of fixed assets ) ) Purchase of software development ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from short term related party advance - Proceeds from issuance of debt - Net cash provided by financing activities - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest $
